UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4567


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYNARD ALLEN JENKINS, a/k/a Nard, a/k/a Hemi, a/k/a News,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00446-RBH-1)


Submitted:   March 30, 2015                 Decided:   April 9, 2015


Before WILKINSON, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, KENDRICK & LEONARD, P.C., Greenville,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raynard Allen Jenkins appeals his conviction and 170-month

sentence imposed by the district court after he pled guilty to

conspiracy     to     possess     with      intent       to    distribute          and   to

distribute 280 grams or more of cocaine base, 500 grams or more

of cocaine, and a quantity of marijuana, all in violation of 21

U.S.C. § 841(a)(1), (b)(1)(A), 846 (2012).                     Jenkins’ counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that he has found no meritorious grounds for

appeal but raising as potential issues the adequacy of the plea

hearing and the reasonableness of Jenkins’ sentence.                             Although

informed of his right to do so, Jenkins has not filed a pro se

supplemental brief.       We affirm.

      Having reviewed the transcript of the plea colloquy for

plain error, we conclude that the district court substantially

complied with the requirements of Fed. R. Crim. P. 11, and that

the     court’s     failure     to    inform      Jenkins        of     the     potential

immigration       consequences       of    his    plea        did     not     affect     his

substantial rights.       See Henderson v. United States, 133 S. Ct.

1121,    1126-27     (2013)     (providing        standard);        see     also    United

States    v.   Davila,    133    S.       Ct.    2139,    2147      (2013)      (applying

standard in guilty plea context).                   Our review also leaves us

with no doubt that the district court’s imposition of a sentence



                                            2
of 170 months’ imprisonment is procedurally and substantively

reasonable.     See Gall v. United States, 552 U.S. 38, 51 (2007).

     In   accordance     with    Anders,     we   have   reviewed     the   entire

record for any meritorious grounds for appeal and have found

none.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Jenkins, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Jenkins requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move    in    this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Jenkins.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                        3